Title: From George Washington to Major General William Heath, 17 June 1778
From: Washington, George
To: Heath, William


                    
                        Dear sir.
                        Head Quarters Valley Forge 17th June 1778
                    
                    I have been favoured with your two letters of the 23d & 25 Ulto.
                    I am sorry an exchange cannot take place between General Thompson and one of the gentlemen who were supposed to be Brigadiers. This method of considering officers as Brigadiers, and not considering them as such, does not altogether accord with my ideas of propriety. In the course of the contest we lost one officer, that is the difference in rank between a Major & Brigadier, by this mode of conduct. We must take care how we lose another. As to the exchange of the other officers who are soliciting, I wish it may be consented to by Sir Henry Clinton. From some circumstances which have happened we have reason to doubt whether it will. It is our interest & therefore we should promote their exchange whenever we can.
                    With respect to the appointment of Major Pollard to the office of deputy adjutant General, If such an appointment was necessary, I suppose there will be no objection to his having it; but I would wish you to write in this, as in all other instances of a like nature, to Congress, on  the subject, and recieve their consent or disapprobation.
                    I cannot give order in the point referred to me, respecting the men inlisted by Colonel Armand. The resolution of Congress of the 26th of February is express against inlisting prisoners or deserters. I belive applications are gone to them and the board of war in this particular instance, who will direct in it, I presume as they may think right.
                    The enemy are still in Philadelphia that is they hold the City, but all accounts point to an evacuation. I am Dr Sir your most obt servt.
                    
                        P.S. A Captn Robt Davis of Voses’s regt was sent from this camp the 27 of Decr last, in order to collect the men of Glovers Brigade who had been left sick on the East side of the North River—and has never made his appearance since. I am informed he amused himself by travelling from Town to Town till he at length arrived at Boston. I request you to make enquiry after him, and to order him in the most peremptory manner forthwith to join his Regiment. If you should hear any material circumstances respecting his conduct, since he went from camp you will be pleased to inform me of them.
                        Go: Washington
                    
                